UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS T. JOSEPH,

                              Plaintiff,

                      -against-                                     1:20-CV-0420 (CM)

                                                                          ORDER
WESTCHESTER COUNTY DEPARTMENT
OF COMMUNITY MENTAL HEALTH, et al.,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        In orders dated January 17, 2020, the Court directed Plaintiff to, within 30 days, (1) either

pay the fees to bring this action or submit an in forma pauperis application, and (2) resubmit the

signature of his complaint with his original signature. (ECF 2 & 3.) On February 3, 2020,

Plaintiff paid the fees. But he has not resubmitted the signature page of his complaint with his

original signature.

        In light of Plaintiff’s pro se status, and because he has paid the fees to bring this action,

the Court will give Plaintiff one last chance to resubmit the signature page of his complaint with

his original signature.

        The Court directs Plaintiff to resubmit the signature page of his complaint with his

original signature within 30 days of the date of this order. A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons will issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court dismiss this action.
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   March 3, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
